DETAILED ACTION
This office action response the amendment application on 02/28/2022.
Claims 1, 3-15, and 17-19 are presented for examination.
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
This is in response to the amendments filed on 28 February, 2022.  Claims 1, 7, 15, 17, have been amended.  Claims 2, 16, and 20-24 have been withdrawn from consideration.  Claims 1, 3-15, and 17-19 are pending and have been considered below.

Response to Arguments
Applicant's arguments filed February 28, 2022 have been fully considered but they are not persuasive. The applicant argues see page 9, of the Remarks that Sohn fails to show or suggest the element of “selecting second resources to transmit data based on the selected preamble, and selecting second resources based on a selected preamble and transmitting using the selected resources ” as set forth in claims 1, 7 and 15. Examiner respectfully disagrees. First, the Examiner would like to remind the Applicant's that the rejection based on the broadest reasonable interoperation of the claims. For instance, Sohn discloses select the preamble from a plurality of candidate preambles depending on the at least one of the master information block or the system information block ([see Sohn on [0020-0021], and Fig. 3A, indicates selecting a random access preamble from among at least one random access preamble candidate based on determining random access information of a system information block), and furthermore, Sohn discloses select the one or more second resources depending on the selected preamble ([see, Sohn on [0020-0021, 0025, 0056], and Fig. 3A,wherein selecting a random access preamble from among at least one random access preamble candidate based on generate a system information block of the sub-regions including an index value identified for receiving beams of the regions and at least one cyclic shift value allocated to the terminal).
Thus, the combination of Cho and Sohn meets the scope of the claimed limitation as currently presented. 
Additional prior art discloses for the applicant as a references that corresponding to the claim’s limitations.
US20160007377 User Equipment, Network Node and Methods Therein for Handling Preamble Transmissions on a Random Access Channel in a Radio Communications Network, discloses obtain the system information including sequences for random access, [0015]; the random access procedure by randomly selecting one of the preambles, [0016]; transmits the selected random access preamble, [0017]; the base station acknowledges any preamble it detects by transmitting a random access response message (MSG2), and a time alignment (TA) update based on the timing offset of the preamble measured by the base station, [0018], and Fig. 2; the UE determines when to transmit the selected preamble, i.e. the UE determines a starting subframe for the preamble transmission(s), [0105-0106], and Fig. 9).
US20200252962 Random access procedures under coverage limitations, discloses in Fig. 5, step 505, 515, 525, 530, 540, and 545.
US20080279257 Random Access Dimensioning Methods And Procedures For Frequency Division Multiplexing Access Systems discloses on Fig. 13, [0121].


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AlA 35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6-7, 12, 14-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over CHO et al. (U.S. Patent Application Publication No. 2018/0070237), (“Cho”, hereinafter), in view of SOHN et al. (U.S. Patent Application Publication No. 2017/0201974), (“Sohn”, hereinafter).
As per Claim 1, Cho discloses a device comprising control circuitry configured to: receive at least one of a master information block or a system information block from a network node of a network ([see, the UE receives the MIB through a PBCH, and the SIB through a PDSCH from the eNB (S1302), [0185-0186], and Fig. 13:S1302]), the at least one of the master information block or the system information block indicating resources for a random-access procedure  ([see, a random access procedure with the terminal based on the system information, wherein the system information may be classified into a Mater Information Block (MIB) or a System Information Block (SIB), and the MIB is transmitted through a PBCH, and the SIB is transmitted through a PDSCH  disclosed, [0186, 0189], and Fig. 13]) including one or more first resources for a random-access preamble ([see, wherein a random access procedure with the terminal based on the system information, first resource information and second resource information disclosed, [0189], and Fig. 13:S1306]), and one or more second resources for data ([see, first resource information and second resource information disclosed, [0231-0233], and Fig. 13, 17]), 
after receiving the at least one of the master information block or the system information block: 
transmit the preamble for the random-access procedure to the network node using the one or more first resources ([see, wherein after receiving the MIB through a PBCH, and the SIB through a PDSCH from the eNB (S1302), the UE transmits a random access preamble to the eNB (S1306),  [0185, 0189], and Fig. 13]), and 
after receiving the at least one of the master information block or the system information block: 
transmit data to the network node using the one or more second resources ([see, wherein after receiving the MIB through a PBCH, and the SIB through a PDSCH from the eNB (S1302), the eNB should transfer data sent by the UE [0185, 0201], and Fig. 13]). 
Cho doesn’t appear explicitly disclose: the one or more second resources being offset from the one or more first resources by a time gap; select the preamble from a plurality of candidate preambles depending on the at least one of the master information block or the system information block, and select the one or more second resources depending on the selected preamble.
However, Sohn discloses the one or more second resources being offset from the one or more first resources by a time gap ([see, e.g., wherein the random access process, the terminal having finished a cell search using a synchronization signal transmitted by the base station uses random access information included in a system information block (SIB), When receiving the random access preamble, the base station includes a transmission timing offset for the terminal to control the transmission timing and uplink resource allocation information into a random access response (RAR) message and transmits the same to the terminal,  [0006, 0020, 0063], and Fig. 2-3A-B]); and select the preamble from a plurality of candidate preambles depending on the at least one of the master information block or the system information block ([see, e.g., selecting a random access preamble from among at least one random access preamble candidate based on determining random access information of a system information block, [0020-0021, 0025, 0056], and Fig. 3A-B]), and select the one or more second resources depending on the selected preamble ([see, e.g., wherein selecting a random access preamble from among at least one random access preamble candidate based on generate a system information block of the sub-regions including an index value identified for receiving beams of the regions and at least one cyclic shift value allocated to the terminal, [0020, 0025, 0056], and Fig. 3A-B]). 
In view of the above, having the system of Cho and then given the well-established teaching of Sohn, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Cho as taught by Sohn. The motivation for doing so would have been to provide device for processing a random access in a mobile communication system results increasing efficiency of a random access process in a millimeter wave-based mobile communication system (Sohn, ¶ [0011]).
As per Claim 15, is the method claim corresponding to the device claim 1 that has been rejected above.  Applicant attention is directed to the rejection of claim 1.  Claim 15 is anticipated by method being performed by the device above and therefore is rejected under the same rational as claim 1.
As per Claim 6, Cho and Sohn disclose the device of claim 1, and Cho further discloses wherein the data is indicative of a suggested downlink transmit beam configuration of a downlink message of the random-access procedure ([see, e.g., the network to the UE through a downlink transport channel, the downlink transport channel include a broadcast channel (BCH) for transmitting system information, include a random access channel (RACH) [0109, 0220-0224]).  
	As per Claim 7, Cho discloses a device comprising control circuitry configured to: 
receive at least one of a master information block or a system information block from a network node of a network ([see, the UE receives the MIB through a PBCH, and the SIB through a PDSCH from the eNB (S1302), [0185-0186], and Fig. 13:S1302]), 
the at least one of the master information block or the system information block indicating one or more resources for a random-access procedure ([see, a random access procedure with the terminal based on the system information, wherein the system information may be classified into a Mater Information Block (MIB) or a System Information Block (SIB), and the MIB is transmitted through a PBCH, and the SIB is transmitted through a PDSCH  disclosed, [0186, 0189], and Fig. 13]), and 
transmit the preamble of the random-access procedure to the network node using first resource of the one or more resources ([see, the UE transmits a random access preamble to the eNB (S1306) disclosed, [0185, 0189], and Fig. 13:S1306]). 
Cho doesn’t appear explicitly disclose: transmit data indicative of a suggested downlink transmit beam configuration of a downlink message of the random-access procedure to the network node using the selected resource of one or more resources, and 
select a preamble from a plurality of candidate preambles based on the at least one of the master information block or the system information block, and select resources from the one or more resources depending on the selected preamble.
However, Sohn discloses transmit data indicative of a suggested downlink transmit beam configuration of a downlink message of the random-access procedure to the network node using the selected resource of one or more resources ([see, e.g., wherein the random access process, the base station 100 transmits a synchronization signal, the base station 100 uses a plurality of transmitting/receiving beams for the downlink synchronization utilizing respective regions (corresponding to resources) through all transmitting beams operated by the base station, [0042-0043], and Fig. 2]), and 
select the preamble from a plurality of candidate preambles depending on the at least one of the master information block or the system information block ([see, e.g., selecting a random access preamble from among at least one random access preamble candidate based on determining random access information of a system information block, [0020-0021, 0025, 0056], and Fig. 3A-B]), and select the one or more second resources depending on the selected preamble ([see, e.g., wherein selecting a random access preamble from among at least one random access preamble candidate based on generate a system information block of the sub-regions including an index value identified for receiving beams of the regions and at least one cyclic shift value allocated to the terminal, [0020, 0025, 0056], and Fig. 3A-B]). 
In view of the above, having the system of Cho and then given the well-established teaching of Sohn, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Cho as taught by Sohn. The motivation for doing so would have been to provide device for processing a random access in a mobile communication system results increasing efficiency of a random access process in a millimeter wave-based mobile communication system (Sohn, ¶ [0011]).
As per Claim 12, Cho and Sohn disclose the device of claim 7, and Cho appears to be silent to the instant claim, and however Sohn further discloses wherein the control circuitry is further configured to: select between the random-access procedure comprising a first number of messages and a further random-access procedure comprising a second number of messages different from the first number of messages ([see, e.g., selecting a random access preamble from among at least one random access preamble candidate generated by use of an index value allocated to the identifier of the transmitting and receiving beam [0020, 0025, 0056], and Fig. 3A-B]), and select the preamble from a plurality of candidate preambles depending on said selecting between the random-access procedure and the further random-access procedure ([see, e.g., selecting a random access preamble from among at least one random access preamble candidate generated by use of an index value allocated to the identifier of the transmitting and receiving beam [0020, 0025, 0056], and Fig. 3A-B]).  
As per Claim 14, Cho and Sohn disclose the device of claim 7, and Cho further discloses determine a modulation and/or a coding scheme of the data depending on the at least one of the master information block or the system information block ([see, e.g., the UE receives system information from the eNB, system information may be classified into a Mater Information Block (MIB) or a System Information Block (SIB), (S1302) disclosed, [0187-0191, 0274-0276]).
As per Claim 17, Cho discloses a network node comprising control circuitry configured to: 
transmit at least one of a master information block or a system information block ([see, the UE receives the MIB through a PBCH, and the SIB through a PDSCH from the eNB (S1302), [0185-0186], and Fig. 13:S1302]), indicating resources for a random-access procedure ([see, a random access procedure with the terminal based on the system information, wherein the system information may be classified into a Mater Information Block (MIB) or a System Information Block (SIB), and the MIB is transmitted through a PBCH, and the SIB is transmitted through a PDSCH  disclosed, [0186, 0189], and Fig. 13]) including one or more first resources for a random-access preamble ([see, the UE transmits a random access preamble to the eNB (S1306), [0189], and Fig. 13:S1306]), and one or more second resources for data ([see, first resource information and second resource information disclosed, [0231-0233], and Fig. 13, 17]), 
after transmitting the at least one of the master information block or the system information block: receive a preamble of the random-access procedure using the one or more first resources ([see, wherein after receiving the MIB through a PBCH, and the SIB through a PDSCH from the eNB (S1302), the UE transmits a random access preamble to the eNB (S1306), [0185, 0189], and Fig. 13]), and 
after transmitting the at least one of the master information block or the system information block: receive data using the one or more second resources based on the preamble received ([see, wherein after receiving the MIB through a PBCH, and the SIB through a PDSCH from the eNB (S1302), the eNB should transfer data sent by the UE [0185, 0201], and Fig. 13]). 
Cho doesn’t appear explicitly disclose: the one or more second resources being offset from the one or more first resources by a time gap. 
However, Sohn discloses the one or more second resources being offset from the one or more first resources by a time gap ([see, e.g., wherein the random access process, the terminal having finished a cell search using a synchronization signal transmitted by the base station uses random access information included in a system information block (SIB), When receiving the random access preamble, the base station includes a transmission timing offset for the terminal to control the transmission timing and uplink resource allocation information into a random access response (RAR) message and transmits the same to the terminal,  [0006, 0020, 0063], and Fig. 2-3A-B]). 
In view of the above, having the system of Cho and then given the well-established teaching of Sohn, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Cho as taught by Sohn. The motivation for doing so would have been to provide device for processing a random access in a mobile communication system results increasing efficiency of a random access process in a millimeter wave-based mobile communication system (Sohn, ¶ [0011]).
Claims 3-5, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over CHO et al. (U.S. Patent Application Publication No. 2018/0070237), (“Cho”, hereinafter), in view of Sohn, and further in view of JEONG et al. (U.S. Patent Application Publication No. 2010/0278064), (“Jeong”, hereinafter).
As per Claim 3, Cho and Sohn disclose the device of claim 2, and Cho doesn’t appear explicitly disclose: wherein the control circuitry is further configured to:  select at least one of a frequency-division duplex (FDD) parameter, a time-division duplex (TDD) parameter, a code-division duplex (CDD) parameter.
However Jeong further discloses wherein the control circuitry is further configured to: 
select at least one of a frequency-division duplex (FDD) parameter, a time-division duplex (TDD) parameter, a code-division duplex (CDD) parameter ([see, e.g., network technologies of the Universal Mobile Telecommunication Service (UMTS) standard and ODFM supported, [0005, 0009]), and a space-division duplex of the one or more second resources depending on the selected preamble ([see, e.g., selecting from a specific preamble groups is disclosed, [0009, 0027-0029], and Fig. 2]).
In view of the above, having the system of Cho and then given the well-established teaching of Jeong, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Cho as taught by Jeong. The motivation for doing so would have been to provide modification in synchronization condition results optimizing a random access procedure of a user equipment in a wireless communication system (Jeong, ¶ [0014]).
As per Claim 4, Cho and Sohn disclose the device of claim 1, and Cho doesn’t appear explicitly disclose: wherein the time gap has a duration in the range of 0.1 ms - 2 ms. 
However Jeong further discloses wherein the time gap has a duration in the range of 0.1 ms - 2 ms ([see, e.g., time interval (TTI) is a unit time of data transmission, and is 1 millisecond (ms), [0111]). 
In view of the above, having the system of Cho and then given the well-established teaching of Jeong, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Cho as taught by Jeong. The motivation for doing so would have been to provide the time gap results optimizing a random access procedure of a user equipment in a wireless communication system (Jeong, ¶ [0014]).
As per Claim 5, Cho and Sohn disclose the device of claim 1, and Cho doesn’t appear explicitly disclose: wherein the control circuitry is further configured to: determine a duration of the time gap depending on the at least one information block. 
However Jeong further discloses wherein the control circuitry is further configured to: determine a duration of the time gap depending on the at least one information block ([see, e.g., the 1 millisecond (ms) duration based on the time interval (TTI) is a unit time of data transmission, [0111]).
 In view of the above, having the system of Cho and then given the well-established teaching of Jeong, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Cho as taught by Jeong. The motivation for doing so would have been to provide determine a duration of the time gap results optimizing a random access procedure of a user equipment in a wireless communication system (Jeong, ¶ [0014]).
As per Claim 13, Cho and Sohn disclose the device of claim 12, and Cho doesn’t appear explicitly disclose: wherein the control circuitry is further configured to: 
select between the random-access procedure and the further random-access procedure depending on at least one element selected from the group, comprising:
idle state operation of the device; availability of a-priori identification of the device; mobility level of the device; queued uplink data; and a latency requirement of the queued uplink data. 
However Jeong discloses wherein the control circuitry is further configured to: 
select between the random-access procedure and the further random-access procedure depending on at least one element selected from the group ([see, e.g., preamble selected from a specific preamble group is transmitted, [0010, 0014-0015], and Fig. 2]) comprising:
idle state operation of the device ([see, e.g., the UE is in an idle mode, [0010, 0014-0015], and Fig. 2]); 
availability of a-priori identification of the device; mobility level of the device ([see, e.g., the measured pathloss with a configuration value, [0014-0016], and Fig. 2]); queued uplink data; and a latency requirement of the queued uplink data ([see, e.g., reduce the mode transition delay, [0026], and Fig. 2]). 
In view of the above, having the system of Cho and then given the well-established teaching of Jeong, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Cho as taught by Jeong. The motivation for doing so would have been to provide modification in synchronization condition results optimizing a random access procedure of a user equipment in a wireless communication system (Jeong, ¶ [0014]).

Claims 8-11, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over CHO et al. (U.S. Patent Application Publication No. 2018/0070237), (“Cho”, hereinafter), in view of Sohn, and further in view of Deng et al. (U.S. Patent Application Publication No. 2020/0053800), (“Deng”, hereinafter). 
As per Claim 8, Cho and Sohn disclose the device of claim 7, and Cho doesn’t appear explicitly disclose: wherein the control circuitry is further configured to: 
monitor mobility of the device, and 
determine the suggested downlink transmit beam configuration depending on said monitoring of the mobility of the device.
However, Deng discloses wherein the control circuitry is further configured to: 
monitor mobility of the device ([see, e.g., monitoring for a plurality of random access responses (RARs), [0005,  , and 
determine the suggested downlink transmit beam configuration depending on said monitoring of the mobility of the device ([see, e.g., mapping between one or more downlink transmit beams and one or more uplink receive beams, determined based on the downlink AoD range may be linked,  [0225-0226], and Fig. 17]).
In view of the above, having the system of Cho and then given the well-established teaching of Deng, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Cho as taught by Deng. The motivation for doing so would have been to provide multi-AoA reception results improved robustness of the data transmissions due to spatial diversity (Deng, ¶ [0176]).
As per Claim 9, Cho and Sohn disclose the device of claim 7, and Cho doesn’t appear explicitly disclose: wherein the control circuitry is further configured to: 
determine the suggested downlink transmit beam configuration depending on knowledge of a previous downlink transmit beam configuration employed by the network node for communication with the device.
However, Deng discloses determine the suggested downlink transmit beam configuration depending on knowledge of a previous downlink transmit beam configuration employed by the network node for communication with the device ([see, e.g., a downlink transmit beam that may cover a specific SCmB downlink AoD range may be linked, [0225-0226], and Fig. 17]).
In view of the above, having the system of Cho and then given the well-established teaching of Deng, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Cho as taught by Deng. The motivation for doing so would have been to provide multi-AoA reception results improved robustness of the data transmissions due to spatial diversity (Deng, ¶ [0176]).
As per Claim 10, Cho and Sohn disclose the device of claim 7, and Cho further discloses wherein the control circuitry is further configured to: 
receive the downlink message from the network node in response to transmission of the preamble ([see, e.g., transmits a random access preamble to the base station [0189], and Fig. 13:S1306]).
Cho doesn’t appear explicitly disclose: the downlink message being indicative of the downlink transmit beam configuration employed by the network node for transmission of the downlink message.  
However, Deng discloses the downlink message being indicative of the downlink transmit beam configuration employed by the network node for transmission of the downlink message ([see, e.g., mapping between one or more downlink transmit beams and one or more uplink receive beams, determined based on the downlink AoD range may be linked, [0225-0226], and Fig. 17]). 
In view of the above, having the system of Cho and then given the well-established teaching of Deng, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Cho as taught by Deng. The motivation for doing so would have been to provide multi-AoA reception results improved robustness of the data transmissions due to spatial diversity (Deng, ¶ [0176]).
As per Claim 11, Cho, Sohn, and Deng disclose the device of claim 10, and Deng further discloses wherein the control circuitry is further configured to: determine an uplink transmit beam configuration for an uplink message transmitted to the network node
In view of the above, having the system of Cho and then given the well-established teaching of Deng, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Cho as taught by Deng. The motivation for doing so would have been to provide multi-AoA reception results improved robustness of the data transmissions due to spatial diversity (Deng, ¶ [0176]).
As per Claim 18, Cho and Sohn disclose the network node of claim 17, and Cho doesn’t appear explicitly disclose: wherein the control circuitry is further configured to: determine an uplink receive beam configuration based on reception of the preamble and during the time gap, and receive the data using the one or more second resources employing the determined uplink receive beam configuration.
 However, Deng discloses determine an uplink receive beam configuration based on reception of the preamble and during the time gap, and receive the data using the one or more second resources employing the determined uplink receive beam configuration ([see, e.g., transmit the selected preamble to the SCmB using the selected directional mWTRU UL transmit beam (2303), [0247, 0258-0261], and Fig. 17]). 
In view of the above, having the system of Cho and then given the well-established teaching of Deng, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Cho as taught by Deng. The motivation for doing so would have been to provide multi-AoA reception results improved robustness of the data transmissions due to spatial diversity (Deng, ¶ [0176]). 
 As per Claim 19, Cho and Sohn disclose the network node of claim 17, and Cho doesn’t appear explicitly disclose: wherein the data is indicative of a suggested downlink transmit beam configuration of a downlink message of the random-access procedure, wherein the control circuitry is further configured to: determine a downlink transmit beam configuration of the downlink message depending on the suggested downlink transmit beam configuration, and transmit the downlink message using the determined downlink transmit beam configuration.
However, Deng discloses wherein the data is indicative of a suggested downlink transmit beam configuration of a downlink message of the random-access procedure ([see, e.g., mapping between one or more downlink transmit beams and one or more uplink receive beams, determined based on the downlink AoD range may be linked, [0225-0226], and Fig. 17]), wherein the control circuitry is further configured to: 
determine a downlink transmit beam configuration of the downlink message depending on the suggested downlink transmit beam configuration ([ see, [0247, 0258-0261], and Fig. 17]), and 
transmit the downlink message using the determined downlink transmit beam configuration ([ see, [0247, 0258-0261], and Fig. 17]).
In view of the above, having the system of Cho and then given the well-established teaching of Deng, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Cho as taught by Deng. The motivation for doing so would have been to provide multi-AoA reception results improved robustness of the data transmissions due to spatial diversity (Deng, ¶ [0176]). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU D BELETE whose telephone number is (571)272-3478.  The examiner can normally be reached on Monday-Friday 7:30am-5pm, Alt. Friday, and EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BERHANU D BELETE/Examiner, Art Unit 2468      


/KHALED M KASSIM/Primary Examiner, Art Unit 2468